Supreme Court
OF
Nevana

CLERK’S ORDER
(0) 1947 eR

IN THE SUPREME COURT OF THE STATE OF NEVADA

 

JEAN MERKELBACH, No. 83361
Appellant,
VS.
CHAD R. SMITTKAMP, F i he e 0
Respondent.
JUL 01 2022

ELIZABETH A. BROWN
CLERK OF SUPREME COURT

DEPUTY CLERK

ORDER DISMISSING APPEAL
Pursuant to the stipulation of the parties, and cause appearing,
this appeal is dismissed. The parties shall bear their own costs and attorney
fees. NRAP 42(b).
It is so ORDERED.!

CLERK OF THE SUPREME COURT
ELIZABETH A. BROWN

N
BY:

 

cc: Hon. Nathan Tod Young, District Judge
Melissa Mangiaracina, Settlement Judge
Armstrong Teasdale, LLP/Las Vegas
Michael C. Lehners
Robert C. Bell
Douglas County Clerk

 

 

1Given this dismissal, the court takes no action in regard to the
motion filed on June 23, 2022.

GP- 20812